Citation Nr: 0707665	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for headaches claimed as secondary to chickenpox.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on November 2, 2005, which vacated a 
October 2004 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
March 2002 rating decision by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for headaches claimed as secondary to 
chickenpox.

In May 2004, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at a Travel Board 
Hearing at the RO.  During that hearing, the veteran raised a 
claim regarding whether a rating decision of May 28, 1956, 
which denied service connection for headaches, was based on 
clear and unmistakable error.  That issue is not currently on 
appeal and is referred to the RO for appropriate action.

By ruling dated in March 2007, the case has been advanced on 
the Board's docket.


FINDINGS OF FACT

1.  In a May 1956 rating decision the RO denied entitlement 
to service connection  for headaches as secondary to chicken 
pox, essentially based upon a finding that the evidence did 
not demonstrate a present headache disability related to 
chicken pox, which was acute, in service.

2.  Evidence added to the record since May 1956 is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for headaches as 
secondary to chicken pox may not be reopened.  Veterans 
Regulation 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist by 
correspondence from the RO dated in February 2002 and 
correspondence from the Board dated in March 2006.  He was 
informed of what is needed to establish new and material 
evidence in order to reopen a claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determination of the 
issue addressed in this decision.  Any duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent that they are applicable to a claim to reopen.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a May 1956 rating decision, the RO denied entitlement to 
service connection for headaches claimed as secondary to 
chicken pox.  The RO considered service medical records 
showing treatment for chicken pox in May 1955.  The 
separation physical examination showed that all body systems 
were normal, and also noted that the veteran had chicken pox 
in June 1955 and still had frequent headaches.  A September 
1955 statement from R.W. Browning, M.D., indicated that he 
treated the veteran for headaches, anorexia and abdominal 
discomfort, but that there were no serious abnormal physical 
findings.  Treatment was with a vitamin complex and elixir 
Phenobarbital as well as aspirin.  The RO found, in pertinent 
part, that the evidence of record did not demonstrate the 
present complaints of headaches constituted a disability that 
was related to the acute condition of chicken pox in service.  
The veteran did not appeal the rating decision and it has 
become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104 (2006).  

All questions on claims involving benefits under the laws 
administered by he Veterans Administration are subject to 
review on appeal to the Administrator of Veterans Affairs, 
decisions in such cases to be made by the Board of Veterans 
Appeals.  Jurisdiction to render final decisions on questions 
so reviewed on appeal is vested in Board of Veterans Appeals, 
in accordance with Part II, Veterans Regulation 2 (a) (38 
U.S.C., ch. 12A).  38 C.F.R. § 19.0 (1956).

Applications for review on appeal to the Administrator of 
Veterans Affairs shall be filed within 1 year from the date 
of mailing notification of the result of initial review or 
determination, except in simultaneously contested claims.  
38 C.F.R. § 19.2 (1956).  

In determining that the May 1956 decision is final, the Board 
notes that the RO followed VA laws and procedures extant at 
the time.  Specifically, the May 1956 letter from the RO 
informing the veteran of the denial contained a provision 
that, if he disagreed with the decision, he should appeal to 
the Administrator of Veterans Affairs within one year from 
the date of the letter.  The letter stated he should inform 
the RO of his disagreement and the RO would send him a VA 
Form 1-9 so that he could appeal.  The veteran properly sent 
in a statement on June 4, 1956, indicating that he found that 
the May 1956 decision was not in accordance with the facts 
and that he wished to appeal.  Thereafter, a VA Form P-9, 
entitled "Claimant's Appeal to the Administrator of Veteran's 
Affairs, was sent on June 5, 1956.  The record reflects that 
the veteran did not return this form, as was required by law 
to complete his responsibility in the appellate process.  
Therefore, the Board finds that the veteran did not appeal 
the May 1956 RO decision, and it became final.  

The evidence added to the record since May 1956 includes the 
veteran's request to reopen his claim, personal hearing 
testimony, and VA medical records showing treatment and 
medication for hypertension in 2002, and a duplicate copy of 
the veteran's separation physical examination.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  The evidence added to the record 
does not include any additional medical opinion relating any 
present headache disability to chicken pox during service.  
Rather, the reports address only current hypertension, which 
is not material to the issue at hand.  The copy of the 
separation examination is cumulative of the evidence 
previously considered and does not raise a reasonable 
possibility of substantiating the claim.  The veteran's 
contentions as to the claim are essentially a repetition of 
the previous assertions that were before the RO in 1956, and 
are cumulative and not new.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative evidence 
from cumulative evidence).  Moreover, his lay statements 
concerning diagnosis and causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
information provided in support of the application to reopen 
the claim does not include new and material evidence, the 
appeal must be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for headaches, 
claimed as secondary to chickenpox, is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


